300 E. Sonterra Blvd. Suite 1220 San Antonio, Texas 78258 November 12, 2013 VIA EDGAR Division of Corporate Finance Securities and Exchange Commission treet, NE Washington, DC 20549 Attn: H. Roger Schwall Re:Starboard Resources, Inc. Request for Acceleration of Amendment No.2 to Registration Statement on FormS-1/A filed October 25, 2013 File No. 333-191139 Dear Mr.Schwall: Pursuant to Rule461 promulgated under the Securities Act of 1933, as amended, Starboard Resources, Inc. (the “Registrant”) hereby requests acceleration of effectiveness of its Registration Statement on Form S-1/A (File No.333-191139) to 4:00 pm EST on Tuesday, November 12, 2013 or as soon as possible thereafter.In connection with the foregoing request for acceleration of effectiveness, the Registrant hereby acknowledges the following: ● Should the Commission or the staff, acting pursuant to delegated authority, declare any filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● The action of the Commission or the staff, acting pursuant to delegated authority, in declaring a filing effective, does not relieve the Company of its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance in this matter. Very truly yours, /s/ Michael Pawelek Michael Pawelek Chief Executive Officer Starboard Resources, Inc.
